 

Fillin this information to identify your case:

 

United States Bankruptcy Court for the:

Eastern District Of Pennsylvania

Case number (if known): Chapter you are filing under:
Chapter 7
QO) Chapter 11
C) Chapter 12 oo
CO) Chapter 13 CJ Check if this is an

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/47

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 4: | Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
4. Your full name
Write the name that is on your :
government-issued picture William Rachel
identification (for example, First name First name
your driver's license or M
passport). Middle name Middle name
Bring your picture Mullen Mullen
identification to your meeting = Last name Last name
with the trustee. Jr.
Suffix (Sr., Jr, il, HD Suffix (Sr., Jr., I, Ml)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security MX = xX 4 2 7 2 XXX = XX=_2 2 9 3
number or federal OR OR
Individual Taxpayer
Identification number 9xx - xK 9xx - XK =
(ITIN)

 

 

 

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 1
William Mullen

First Name Middle Name

Debtor 14

Last Name

Case number (if known)

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

C] | have not used any business names or EINs.

Bill Mullen Electric LLC

Business name

About Debtor 2 (Spouse Only in a Joint Case):

Xd | have not used any business names or EINs.

Business name

 

Business name

Business name

 

 

 

 

 

 

 

 

4 6 -1.3 6 9 4.3 8° ce
EIN EIN
EIN EINS
5. Where you live If Debtor 2 lives at a different address:
409 Mercer Drive
Number Street Number Street
Downingtown PA 19335
City State ZIP Code City State ZIP Code
CHESTER
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

 

lf Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O, Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

O) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
 

Debtor 1

William Mullen

First Name

Middle Name

Case number (if known)
Last Name

Part 2: | Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

Official Form 104

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file Ry
under Chapter 7
C] Chapter 11
(2 Chapter 12
J Chapter 13
8. How you will pay the fee | will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
L) | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
U | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for No
bankruptcy within the
last 8 years? Cl Yes. District When Case number
MM / DD /YYYY
District When Case number
MM / DD /YYYY
District When Case number
MM / DD/YYYY
10. Are any bankruptcy No
: cases pending or being
filed by a spouse who is L] Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM /DD/YYYY
11. Do you rent your MI No. Go to line 12.
residence? () Yes. Has your landlord obtained an eviction judgment against you?

C2 No. Go to line 42.

C) Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
 

Debtor 1 William Mullen

First Name Middle Name

Case number (if known),
Last Name

a Report About Any Businesses You Own as a Sole Proprietor

 

business?
A sole proprietorship is a

individual, and is not a

LLC.

If you have more than one
sole proprietorship, use a

to this petition.

42. Are you a sole proprietor
of any full- or part-time

business you operate as an

separate legal entity such as
a corporation, partnership, or

separate sheet and attach it

No. Go to Part 4.

Q) Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

(J Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q) Single Asset Real Estate (as defined in 11 U.S.C. § 101(61B))
(J Stockbroker (as defined in 11 U.S.C. § 101(83A))

(J Commodity Broker (as defined in 11 U.S.C. § 101(6))

U2 None of the above

 

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and

debtor?

For a definition of small
business debtor, see
11 U.S.C. § 101(51D).

 

are you a small business

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

No. | am not filing under Chapter 11.

OQ) No. [am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

Cl Yes. 1am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Part a: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any
: property that poses or is
alleged to pose a threat

of imminent and
identifiable hazard to

Or do you own any
property that needs
immediate attention?

For example, do you own

that needs urgent repairs?

 

Official Form 101

public health or safety?

perishable goods, or livestock
that must be fed, or a building

No
QL) Yes. What is the hazard?

 

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?
Number Street

 

 

City State ZIP Code

Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
 

William Mullen

First Name

Debtor 1

| Parts: | Explain Your Efforts to Receive a Briefing About Credit Counseling

Middle Name

Last Name

Case number (if known),

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

 

Official Form 101

About Debtor 1:

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(1 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

i certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

UL) tam not required to receive a briefing about
credit counseling because of:

CQ Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QO Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LI | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Cl | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

OJ tam not required to receive a briefing about
credit counseling because of:

C) incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

U) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

L} Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5

 
Debtor 1 William Mullen Case number (it now)
Firal Name Middie Name Last Name

ees Answer These Questions for Reporting Purposes
|

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
18: ep ele of debts do as "incurred by an individual primarily for a personal, family, or household purpose."

C1 No. Go to line 16b.
Yes. Go to line 17.

 

 

 

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

LI] No. Goto line 16c.
L] Yes. Goto line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

| 17. Are you filing under

Chapter 7? CI No. |.am not filing under Chapter 7. Go to line 18,
Do you estimate that after XI Yes. | am filing under Chapter 7, Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and No
administrative expenses
are paid that funds will be CI) Yes

available for distribution
to unsecured creditors?

 

 

 

48, How many creditors do  &) 4-49 C1 1,000-5,000 L) 25,001-50,000
you estimate that you Q) 50-99 C) §,001-10,000 LJ 50,001-100,000
owe? Q 100-199 OQ 10,001-25,000 C) More than 100,000
Q) 200-999 __
49. How much do you CJ $0-$50,000 C) $1,000,001-$10 million LJ $500,000,001-$1 billion
estimate your assets to CL $50,001-$100,000 CJ $10,000,001-$50 million CJ $1,000,000,001-$10 billion
be worth? CJ $100,001-$500,000 C1) $50,000,001-$100 million © $10,000,000,001-$50 billion
4) $500,001-$1 million LJ $100,000,001-$500 million CJ More than $50 billion |
20. How much do you C) $0-$50,000 4) $1,000,001-$10 million C) $500,000,001-$1 billion
estimate your liabilities | (J $50,001-$100,000 LJ $10,000,001-$50 million C1 $1,000,000,001-$10 billion
| to be? C) $100,001-$500,000 LI $50,000,001-$100 million CQ) $10,000,000,001-$50 billion
CI $500,001-$1 million CL) $100,000,001-$500 million (J More than $50 billion

Sign Below |

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

| If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C, § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection |
with a bankruptcy case can result in fines up to $250,000, or Imprison/penty for up to 20 years, or both.
18 U.S.C, §§ 152, 1341, 1519, and 3571.

a Aca & all ML.

 

 

| Signature of Debtor 1 Smead of Debtor 2 |
| Executed on 10/21/2019 __ Executed on vennaiy
| MM 7 DD /YYYY MM/ DD /YYYY

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 6
William Mullen

First Name Middie Name

Debtor 1

Case number (if known).
Last Name

 

 

 

For your attorney, if you are
represented by one

If you are not represented
by an attorney, you do not
need to file this page.

 

Official Form 101

1, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

x Ap

Signature of Attorney for Debtor

Date 10/21/2019

MM / DD /IYYYY

John A. Gagliardi

Printed name

 

Wetzel Gagliardi Fetter & Lavin LLC

Firm name

101 E. Evans St., Ste. A

Number Street

 

 

West Chester
City

PA
State

19380
ZIP Code

 

Contact phone (484) 887-0779 Email address jgagliardi@wgflaw.com

 

88230

Bar number

PA
State

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 7

 
 

Fill in this information to identify your case and this filing:

William

First Name

Debtor 1
Middle Name

Debtor 2 Rachel M
(Spouse, if filing) First Name Middle Name

Mullen

Last Name

Mullen

Last Name

United States Bankruptcy Court for the: Eastern District of Pennsylvania

Case number

 

 

(J Check if this is an

 

Official Form 106A/B

 

Schedule A/B: Property

amended filing

12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

ia Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

CI No. Go to Part 2.
Yes. Where is the property?

4.1. 409 Mercer Drive
Street address, if available, or other description

 

 

 

Downingtown PA 19335
City State ZIP Code
Chester

County

If you own or have more than one, list here:

1.2.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

 

Official Form 106A/B

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

What is the property? Check ali that apply.
4] Single-family home

C] Duplex or multi-unit building
Condominium or cooperative

() Manufactured or mobile home

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

UO) Land $505,000.00 $505,000.00

Q) Investment property

(J timeshare Describe the nature of your ownership
C2) other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
(2 pDebtor 4 only

(2 Debtor 2 only

Ql Debtor 1 and Debtor 2 only

] At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

Tenancy by the Entirety

 

C) Check if this is community property
(see instructions)

 

What is the property? Check all that apply.
QO Single-family home

(J) Dupiex or multi-unit building

UL) Condominium or cooperative

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

L) Manufactured or mobile home entire property? portion you own?

 

UO) Land $ $
LJ Investment property ; .
CO Timeshare Describe the nature of your ownership

interest (such as fee simple, tenancy by

C) Other the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
Q) Debtor 1 only

L} Debtor 2 only

Q) Debtor 4 and Debtor 2 only

(C) At least one of the debtors and another

 

 

] Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Schedule A/B: Property page 1

 
 

William

First Name

Mullen

Last Name

Debtor 1
Middle Name

1.3.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

 

Ez Describe Your Vehicles

LI No

Yes

3.1. Make: Chev.
Model: Suburban
Year: 2019,

Approximate mileage: 8000
Other information:
2019 Chev. Suburban

 

 

 

 

\f you own or have more than one, describe here:

3.2, Make: Chev.
Mode: Silverado
Year: 2014

Approximate mileage: 110000

Other information:
2014 Chev. Silverado

 

 

 

 

 

Official Form 106A/B

What is the property? Check all that apply.
QQ Single-family home

C} Duplex or multi-unit building

C) Condominium or cooperative

() Manufactured or mobile home

UO) Land

CJ Investment property

CQ] Timeshare

() other

 

Who has an interest in the property? Check one.
CJ Debtor 1 only

C] Debtor 2 only

CL] Debtor 4 and Debtor 2 only

(} At least one of the debtors and another

Case number (if known),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C] Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...... 0.0... ccc ceeeeeenee tenner nee ener E EEE EEE EEE AcE A SEE EA EEE >

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Who has an interest in the property? Check one.
LI] Debtor + only

L} Debtor 2 only

() Debtor 4 and Debtor 2 only

At least one of the debtors and another

LI Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

(J Debtor 1 only

X] Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(} At least one of the debtors and another

U0) Check if this is community property (see
instructions)

Schedule A/B: Property

 

$505,000.00

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$38,758.00 $38,758.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$18,223.00 $18,223.00

 

page 2

 
 

 

Debtor 4 William

 

Who has an interest in the property? Check one.

First Name Middle Name
3.3. Make: Ford
Model: Transit Cd Debtor 1 only
U) Debtor 2 onl
Year: 2012 ebtor 2 only

Approximate mileage: 100000

Other information:

 

2012 Ford Transit

 

 

 

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Q) Debtor 4 and Debtor 2 only
At least one of the debtors and another

(J Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C] Debtor 4 only

U) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

C] Check if this is community property (see
instructions)

Case number (if known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$3,284.00 $3,284.00

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

XI No
CQ) Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2, Make:
Model:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
CJ Debtor 1 only

( Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CL) At least one of the debtors and another

(] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
LI Debtor 1 only

C] Debtor 2 only

(J Debtor 1 and Debtor 2 only

() At feast one of the debtors and another

(1 Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

¢60,265,00

 

 

page 3

 
 

Debtor 1

William

First Name

Mullen

Last Name

Case number (if known)
Middie Name

| part a: | Describe Your Personal and Household Items

1

=

 

Official Form 106A/B

10.

12.

13.

14,

Do you own or have any legal or equitable interest in any of the following items?

Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

UO) No

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

Yes. Describe. ........ See Attachment 1

 

$6,880.00

 

 

Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

LI No

 

Yes. Describe......... lpads (2), Laptop, Desktop, Iphones (3), Printer; TVs, Gaming System

 

$800.00

 

 

Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No

 

C) Yes. Describe. ........

 

 

 

Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

(2 No

 

Yes. Describe. ........ Golf Clubs; Bikes; Sports Equipment (Used)

 

¢1,000.00

 

 

Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

C] No

 

Yes. Describe......... AR-15; .9mm Killtec

 

9600.00

 

 

.Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

CI No

 

Yes. Describe......... Clothing

 

$25.00

 

 

Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

O No

 

Yes. Describe. ......... Jewlery

 

 

 

Non-farm animals
Examples: Dogs, cats, birds, horses

I No

 

C) Yes. Describe..........

 

$200.00

 

 

Any other personal and household items you did not already list, including any health aids you did not list

KI No

 

UO) Yes. Give specific
information...............

 

 

. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here

 

Schedule A/B: Property

 

$9,505.00

 

 

page 4

 
 

Debtor 1 William Mullen Case number (if known),

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
| art a Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
: portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
No
Q NES oo ccccccccccceccsccecersecceesceceseusevnceecseenecusessaeeeseseeeeeeeseeesseeeeeeeeedeeOee ease sOUGE¢EEDESECEEEEAUAADESAGIEESEASACOOESOLOESOECHOCAS ERS GGS SHR EES CASH. coccccccsccscscsseseese $
17. Deposits of money
Examples; Checking, savings, or other financial accounts; certificates of deposit, shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
Q) No
YOSeoccesscccseeteeees Institution name:
17.4. Checking account: Citadel F.C.U. - Debtor $0.00
17.2. Checking account: Citadel F.C.U. - Joint $107.00
17.3. Savings account: Franklin Mint F.C.U. - Custodial Accounts for Minors (4) $730.00
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $

 

See Attachment 2: Additional Deposits of Money

18. Bonds, mutual! funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No
CD Yes. en Institution or issuer name:

 

 

 

49, Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

 

CJ No Name of entity: % of ownership:
Yes. Give specific See Attachment 3 100 % 30.00
information about
THEM, oes % $
% $

 

Official Form 106A/B Schedule A/B: Property page 5

 

 
 

 

Debtor 1 William Mullen Case number (i known)
First Name Middte Name Last Name

20, Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

& No

C] Yes. Give specific  |ssuer name:
information about
TOM. woeecceesseeecseeees $

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

C] No
Yes. List each
account separately.. Type of account: Institution name:

404(k) or similar plan; Vanguard $21,646.98
Pension plan: $
IRA: Fidelity Investments $6,230.78
Retirement account: $.
Keogh: $
Additional account: $
Additional account: $

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples; Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

 

 

 

 

 

 

 

 

 

 

 

No
1 Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Xl No
CD Yes. Issuer name and description:
$
$

 

Official Form 106A/B Schedule A/B: Property page 6

 
 

 

 

Debtor 1 William Mullen Case number (if known)
First Name Middle Name Last Name

 

24, Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
No

ee Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

XI No

C1 Yes. Give specific
information about them. .. $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

&1 No

Ul Yes. Give specific
information about them. .. $.

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

 

 

 

No
UI Yes. Give specific
information about them. .. $
Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

| 28. Tax refunds owed to you
No

C] Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years... eee

 

Federal:

Local:

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

& No

 

 

 

 

 

LI Yes. Give specific information..............
Alimony: $
Maintenance: $
Support: $
Divorce settlement: $.
Property settlement: $.

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
No
C] Yes. Give specific information. ..............
§.

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 

 
 

Debtor 1 William Mullen Case number (if known)
First Name Middle Name Last Name

31. Interests in insurance policies :
Examples; Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

XI No

() Yes. Name the insurance company

. vs Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No
C] Yes. Give specific information. .............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

No
CI Yes. Describe each claim...

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

No
(1 Yes. Describe each claim. ........cee

 

 

 

 

35. Any financial assets you did not already list

No
C] Yes. Give specific information............

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here 0... ees eeeseeseeenssesansensscsaceeessessevescaneansaenseeneseesesaesnseecesseeieesecensersegeesnesneaececenasneeaseaeesarens > $28,809.96

 

 

 

ira Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

 

37. Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
Q Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

_ 38. Accounts receivable or commissions you already earned

No
LI Yes. Describe.......

 

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

No
C) Yes. Describe....... rS

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 
 

William

First Name

Mullen

Last Name

* Debtor 1 Case number (if known),

Middle Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
No

 

QO) Yes. Describe.......

 

41. Inventory
No

 

(] Yes. Describe.......

 

 

 

42. Interests in partnerships or joint ventures

XI No

CJ Yes. Describe....... Name of entity:

%

 

%
%

 

43. Customer lists, mailing lists, or other compilations
No

U Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
No

% of ownership:

 

(1 Yes. Describe.........

 

 

 

44, Any business-related property you did not already list
No

UI Yes. Give specific
information .........

 

 

 

 

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

If you own or have an interest in farmland, list it in Part 1.

Pf fF fF FH HF

 

 

$0.00

 

 

46.Do you own or have any fegal or equitable interest in any farm- or commercial fishing-related property?

No. Go to Part 7.
LI Yes. Go to line 47.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

XI No

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

page 9

 
 

Debtor 1 William

First Name

& No

(J Yes. Give specific
information. ............

XI No

XI No

Kl No

L) Yes. Give specific
information. ............

Middie Name Last Name

Mullen Case number (if known)

| 48. Crops—either growing or harvested

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

50.Farm and fishing supplies, chemicals, and feed

 

 

 

51. Any farm- and commercial fishing-related property you did not already list

 

 

 

 

52, Add the dollar value of ail of your entries from Part 6, including any entries for pages you have attached 30.00
for Part 6. Write that number here

 
 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

Xl No

LJ Yes. Give specific
information. ............

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

 

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here oo... cece eeeeseeeneestneetetsseeneerseessies »> $

 

List the Totals of Each Part of this Form

 

 

Official Form 106A/B

55. Part 1: Total real estate, line 2

> — $505,000.00

 

 

 

 

 

56. Part 2: Total vehicles, line 5 $60,265.00

57. Part 3: Total personal and household items, line 15 $9,505.00

58. Part 4: Total financial assets, line 36 $28,809.96

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + 30.00

62. Total personal property. Add lines 56 through 61. 0.0... $98,579.96 Copy personal property total > + $98,579.96
63. Total of all property on Schedule AUB, Add line 55 + line 62........ccsescsesssseesssereseersoseesseseeassecsnseesineeeneessansesnaneceennes $603,579.96

 

 

Schedule A/B: Property page 10

 
 

Attachment
Debtor: William Mullen Case No:

Attachment 1
Loveseat, Table, Chair; Family Room Furniture; Dining Room Furniture; Kitchen Table and Chairs; Small Appliances/Kitchen Items; Living

Room Furniture; Office Furniture; Master Bedroom Fumiture; Children's Bedroom (3) Fumiture; Basement Furniture/ltems; Yard Tools, Snow
Blower; Outdoor Fumiture; Used Children's toys/clothes/items

Attachment 2: Additional Deposits of Money
Checking Account with First Resource Bank ~ Spouse

Value: $13.20

Checking Account with First Resource Bank - Debtor
Value: $82.00

Checking Account with Franklin Mint F.C.U. - Spouse
Value: $0.00

Checking Account with Franklin Mint F.C.U, - Debtor
Value: $0.00

Attachment 3
Bill Mullen Electric LLC (Debtor is sole member; Assets are tools and equipment valued at $1,000, Bank Accounts of $6,380; AJR of $10,474;

Liabilities total approx. $20,000.00)
 

Fill in this information to identify your case:

William Mullen

First Name

Debtor 2 Rachel M Mullen
(Spouse, if filing) First Name

Debtor 1

Middle Name Last Name

Middie Name Last Name

United States Bankruptcy Court for the: Eastern District of Pennsylvania

Case number
(If known)

 

 

L] Check if this is an
amended filing

 

Official Form 106C

Schedule C: The Property You Claim as Exempt

04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write

your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption

would be limited to the applicable statutory amount.

Ea Identify the Property You Claim as Exempt

4. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

Q) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

_ 2, For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Current value of the
portion you own

Brief description of the property and line on
Schedule A/B that lists this property

Copy the value from
Schedule A/B
Brief See Attachment 1

description: $505,000.00

Line from
Schedule A/B: 1.0
Brief Loveseat, Table, Chair

description: $100.00

Line from 6
Schedule A/B:

 

Brief Family Room Furniture

description:

Line from
Schedule A/B: 6

$200.00

& No

QO No
QO) Yes

 

Official Form 106C

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Schedule C: The Property You Claim as Exempt

Amount of the exemption you claim Specific laws that allow exemption |
Check only one box for each exemption.

41 US.C. § 522(d)(1), (5)

 

$ 23,152.13

 

LI 100% of fair market value, up to

 

any applicable statutory limit

 

41 USAC. § 522(d)(3)

 

$ 100.00

 

CJ 100% of fair market value, up to

 

any applicable statutory limit

 

11 US.C, § 522(d)(3)

 

 $ 200.00

 

LJ 100% of fair market value, up to

 

any applicable statutory limit

 

LI Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

page 1 of 4_
 

Debtor 1 William Mullen

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
| Pare 2 Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption -
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief Dining Room Furniture 11 U.S.C. § 522(d)(3)
description: $2,000.00 &) ¢ 2,000.00
Line from U) 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
Brief Kitchen Table and Chairs 44 U.S.C. § 522(d)(3)
description: $160.00 Xl $ 160.00
Line from UL) 100% of fair market value, up to
Schedule A/B: g any applicable statutory limit
Brief Small Appliances/Kitchen Items 41 U.S.C. § 522(d)(3)
description: $50.00 Xi ¢ 50.00
Line from OQ 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
Brief Living Room Furniture 41 US.C. § 522(d)(3)
description: $700.00 $ 700.00
Line from QO) 100% of fair market value, up to
Schedule AB: © any applicable statutory limit
Brief Office Furniture 44 U.S.C. § 522(d)(3)
description: $100.00 $ 100.00
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief Master Bedroom Furniture 11 US.C. § 522(d)(3)
description: $800.00 &l ¢ 800.00
Line from (] 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
Brief Children's Bedroom (3) Furniture 11 U.S.C. § 522(d)(3)
description: $900.00 $ 900.00
Line from UO 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
Brief Basement Furniture/Items 11 US.C. § 522(d)(3)
description: $50.00 XI ¢ 50.00
Line from 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
Brief Yard Tools, Snow Blower 11 U.S.C. § 522(d)(3)
description: $1,500.00 XM ¢ 1,500.00
Line from C) 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
Brief Outdoor Furniture 11 U.S.C. § 522(d)(3)
description: $20.00 g 20.00
Line from UO 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
Brief lpads (2), Laptop, Desktop, 41 US.C, § 522(d)(3)
description: Iphones (3), Printer $400.00 (I ¢ 400.00
Line from U2 100% of fair market value, up to
Schedule A/B: 7 any applicable statutory limit
Brief Golf Clubs 11 U.S.C. § 522(d)(5)
description: $500.00 &) $ 500.00
Line from UO) 100% of fair market value, up to
Schedule A/B: 9 any applicable statutory limit
Official Form 106C Schedule C: The Property You Claim as Exempt page 4 of 4

 

 

 
Official Form 106C

 

Debtor 4 William Mullen

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B: 21

 

First Name Middie Name Last Name
Pare 2: Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific flaws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B

Brief Bikes 11 US.C. § 522(d)(5)
description: $200.00 W $ 200.00
Line from C) 100% of fair market value, up to
Schedule A/B: 9 any applicable statutory limit
Brief Sports Equipment (Used) : 41 US.C. § 522(d)(5
description: $300.00 $ 300.00 § 522(4)(5)
Line from CJ 100% of fair market value, up to
Schedule A/B: 9 any applicable statutory limit
Brief Used Children's 41 U.S.C. § 522(d)(3)
description: toys/clothes/items $300.00 $ 300.00
Line from CJ 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
Brief AR-15 11 US.C. § 522(d)(5)
description: $400.00 $ 400.00
Line from CL] 100% of fair market value, up to
Schedule A/B: 10, any applicable statutory limit

; 9mm Killtec 141 U.S.C. § 522(d)(5)
doseription: $200.00 $ 200.00
Line from CL) 100% of fair market value, up to
Schedule A/B: 49 any applicable statutory limit
Brief Clothing 41 US.C. § 522(d)(3)
description: $25.00 Ml ¢ 25.00
Line from CJ 100% of fair market value, up to
Schedule A/B: 11 any applicable statutory limit

14 U.S.C. § 522(d)(4)

Brief Jewlery
description: $200.00 $ 200,00
Line from LJ 100% of fair market value, up to
Schedule A/B: 42 any applicable statutory limit
Brief Citadel F.C.U. - Joint 41 U.S.C. § 522(4)(5)
description: $107.00 $ 107.00
Line from L) 100% of fair market value, up to
Schedule A/B: 17.2 any applicable statutory limit
Brief Checking Account with First 43.9 41 US.C. § 522(d)(5)
description: Resource Bank - Spouse $13.20 Xl ¢ 14.00
Line from LY 100% of fair market value, up to
Schedule A/B: 17.10 any applicable statutory limit
Brief First Resource Bank ~ Debtor 11 U.S.C, § 522(4)(5)
description: $82.00 &) ¢ 82.00
Line from (I 100% of fair market value, up to
Schedule A/B: 17.11 any applicable statutory limit
Brief Franklin Mint F.C.U. - Custodial 41 U.S.C. § 522(d)(5)
description: Accounts for Minors (4) $730.00 RM ¢ 730.00
Line from LI 100% of fair market value, up to
Schedule A/B: 47.3 any applicable statutory limit
Brief Fidelity Investments 41 U.S.C. § 522(d)(12)
description: $6,230.78 Cl $
Line from (XK) 100% of fair market value, up to

 

any applicable statutory limit

 

Schedule C: The Property You Claim as Exempt page 4 of 4.
 

Debtor 1

Brief

Brief

 

Brief

William Mullen

First Name Middle Name Last Name

| Pare 2 | Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Vanguard

description:

Line from
Schedule A/B; 21___

See Attachment 2

description:

Line from
Schedule A/B: 49

description:

Line from
Schedule A/B:

Brief

description:

Line from
Schedule A/B: ———_—

Brief

description:

Line from
Schedule A/B:

Brief

description:

Line from
Schedule A/B:

Brief

description:

Line from
Schedule A/B:  —————

Brief

description:

Line from
Schedule A/B:

Brief

description:

Line from
Schedule A/B:

Brief

description:

Line from
Schedule A/B: ————

Brief

description:

Line from
Schedule A/B:

Brief

description:

Line from
Schedule A/B:

Official Form 106C

Current value of the
portion you own

Copy the value from

Case number (if known)

Amount of the exemption you claim

Check only one box for each exemption

Specific laws that allow exemption

11 U.S.C. § 522(b)(3)(C), 14 U.S.C. §

 

Os 522(d)(12)

 

 

XX] 100% of fair market value, up to

 

 

411 U.S.C. § 522(d)(1), (5)

 

 

 

C) 100% of fair market value, up to

 

any applicable statutory limit

 

 

 

 

J 100% of fair market value, up to

 

 

 

 

 

(] 100% of fair market value, up to

 

 

 

 

 

(] 100% of fair market value, up to

 

 

 

 

 

L 100% of fair market value, up to

 

 

 

 

 

 

Q 100% of fair market value, up to

 

 

 

 

C] 100% of fair market value, up to

 

 

 

 

 

(J 100% of fair market value, up to

 

 

 

 

 

C) 100% of fair market value, up to

 

 

 

 

 

(2 100% of fair market value, up to

 

 

 

Schedule A/B
$21 646.98

any applicable statutory limit
$0.00 XK) $ 14,689.87
$ Os

any applicable statutory limit
$ Us

any applicable statutory limit
$ is

any applicable statutory limit
$ Cis

any applicable statutory limit
$ Os

any applicable statutory limit
$ Us

any applicable statutory limit
$ Os

any applicable statutory limit
$ Os

any applicable statutory limit
$ Cis

any applicable statutory limit
$ Qs

 

 

C] 100% of fair market value, up to

 

any applicable statutory limit

 

Schedule C: The Property You Claim as Exempt

page 4 of 4
 

Attachment
Debtor: William Mullen Case No:

Attachment 1
Residence - Value: $505,000.00 less $50,500.00 Costs of Sale less $426,245.00 Mortgage Liens; less Tax Lien $4,102.87, less $1000 HOA fees,
less $23,152.13 (d)(1) = Zero Non-exempt equity

Attachment 2
Bill Mullen Electric LLC (Debtor is sole member; Assets are tools and equipment valued at $1,000, Bank Accounts of $6,380; AJR of $10,471;
Liabilities total approx. $20,000.00 and exceed assets.)
Fill in this information to identify your case:

William Mullen

First Name

Debtor 2 Rachel M Mullen
(Spouse, if filing) First Name

Debtor 1

Middle Name Last Name

Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of Pennsylvania

 

Case number
{If known)

 

() Check if this is an
amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

42115

4. Do any creditors have claims secured by your property?

OQ] No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below.

Eo List All Secured Claims

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim — Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2...’ 56 not deduct the hat supports this portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim : | (fany
2.1 Ally Financial Describe the property that secures the claim: $58,407.00 $38,758.00 $19,649.00
Creditors Name 2019 Chev. Suburban with 8000 miles.
PO Box 380801
Number Street
As of the date you file, the claim is: Check ail that apply.
Contingent
Bloomington MN 55438 C1] unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
QO Debtor 1 only XK] An agreement you made (such as mortgage or secured
CL) Debtor 2 only car loan)
(1 pebtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
] Atleast one of the debtors and another Cd Judgment lien from a lawsuit
L) Other (including a right to offset)
C) Check if this claim relates to a
community debt
|__ Date. debt was incurred 4/01. 120419 Last 4 digits of account number * _* _*_ _*
2.2 .
22 0 plecross Country Club Master Describe the property that secures the claim: $1,000.00 $505,000.00 sUnknown
Creditors Name Residence - Value: $505,000.00 less $50,500.00
400 Campus Drive, Suite 101 See Attachment 1
Number Street
As of the date you file, the claim is: Check ail that apply.
Q) Contingent
Collegeville PA 19426 LJ unliquidated
City State ZIP Code ) Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
CI debtor 1 only (2 An agreement you made (such as mortgage or secured
UO) Debtor 2 only car loan)
&! Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
UI Atleast one of the debtors and another C] Judgment tien from a lawsuit _
&l Other (including a right to offset) Association Fees _
Check if this claim relates to a
community debt
Date debt was incurred Last 4digits of accountnumber O 9 O 1.
Add the dollar value of your entries in Column A on this page. Write that number here: [699,407.00 __

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 3

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 William Mullen Case number (if known)
First Name Middle Name Last Name
Additional Page ‘CoumnA —sCoumnB_———~*~«~Ntumn
7 wigs . . sos . Amount of claim Value of.collateral | Unsecured
UME After listing any entries on this page, number them beginning with 2.3, followed Do not deduct the that supports this _ portion
by 2.4, and so forth. _value of collateral. claim ifany
Arvest Central Mortaage Co, Describe the property that secures the claim: $375,745.23 $505,000.00 $0.00
Creditor's Name
804 John Barrow Road - Ste. 1 Residence - Value: $505,000.00 less $50,500.00
Number Street Costs of Sale less $426,245.00 Mortgage Liens;
See Attachment 2
As of the date you file, the claim is: Check all that apply.
Little Rock AR 77205 _ |) Contingent
City State ZIP Code C1 unliquidated
Q) Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
C Debtor 1 only &] An agreement you made (such as mortgage or secured
U) Debtor 2 only car loan)
&] Debtor 1 and Debtor 2 only (J Statutory lien (such as tax lien, mechanic’s lien)
C) Atleast one of the debtors and another C) Judgment lien from a lawsuit
C) other (including a right to offset)
() Check if this claim relates to a
community debt
Date debt was incurred 2014 Last 4 digits of accountnumber_1. 8 4 6
| 2.4] Key Bank Describe the property that secures the claim: $4,565.00 $3,284.00 $1,281.00
Creditor's Name - - -
4910 Tiedeman Rd. 2012 Ford Transit with 100000 miles.
Number Street
Client Svcs. OH-04-05-0562 As of the date you file, the claim is: Check all that apply.
Q Contingent
Brooklyn OH 44144 © unliquidated
City State ZIP Code oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
U1 Debtor 4 only & An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
LJ Debtor 1 and Debtor 2 only (J Statutory lien (such as tax lien, mechanic's lien)
) Atteast one of the debtors and another (2 Judgment lien from a lawsuit
() Check if this claim relates to a U1 Other (including a right to offset)
community debt
Date debt was incurred 1/05/2015 Last 4 digits of accountnumber_
| 2.5 Penna. Dept of Revenue/Bankruptcy _ Describe the property that secures the claim: $4,102.87 $505,000.00 sUnknown
Creditor’s Name
Department 280946 Residence - Value: $505,000.00 less $50,500.00
Number Street Costs of Sale less $426,245.00 Mortgage Liens;
See Attachment 3.
As of the date you file, the claim is: Check all that apply.
Harrisburg PA 17128 U Contingent
City State ZIP Code () unliquidated
QO) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1 Debtor 1 only C) An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
® bebtor 4 and Debtor 2 only Statutory tien (such as tax lien, mechanic’s lien)
C2 Atleast one of the debtors and another C) Judgment lien from a lawsuit
Other (including a right to offset)
(] Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber_
Add the dollar value of your entries in Column A on this page. Write that number here: |, 384,413.10
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here: oe mi
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of _3_
 

Debtor 4 William Mullen
First Name Middie Name

Case number (if known),
Last Name

 

    

Column A Column B

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor's Name

Additional Page A of clat val f collateral oe Si
. gs . . wos . mount of claim alue of collatera Insecure
Part 1: Bey listing any entries on this page, number them beginning with 2.3, followed “Do not deduct the that supports this _ portion
by 2.4, and so forth. value of collateral. claim If any
TCF Bank Describe the property that secures the claim: $50,462.05 $505,000.00 $0.00
Creditors Name
4045 Xenium Lane N. Residence - Value: $505,000.00 less $50,500.00
Number Street Costs of Sale less $426,245.00 Mortgage Liens;
See Attachment-4.
As of the date you file, the claim is: Check ail that apply.
Plymouth MN 55441 _ 1 Contingent
City State ZIP Code () unliquidated
QQ) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CI Debtor 4 only &] An agreement you made (such as mortgage or secured
C] Debtor 2 only car loan)
Ql Debtor 1 and Debtor 2 only () Statutory lien (such as tax lien, mechanic's lien)
LJ Atteast one of the debtors and another CQ) Judgment lien from a lawsuit
LI other (including a right to offset)
(1 Check if this claim relates to a
community debt
Date debt was incurred 2014 Last 4 digits of account number_2. 9 9 8
| 2-7) Westlake Service Inc. Describe the property that secures the claim: $26,989.00 $18,223.00 $8,766.00
Creditors Name -
4751 Wilshire Blvd. - Ste, 100 2014 Chev. Silverado with 110000 miles.
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
Los Angeles CA 90010 0 unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1 Debtor 1 only XM An agreement you made (such as mortgage or secured
QW Debtor 2 only car loan)
C] Debtor 1 and Debtor 2 only (Statutory fien (such as tax lien, mechanic's lien)
(I Atleast one of the debtors and another C] Judgment tien from a lawsuit
Q Check if this claim relates to a U1 Other (including a right to offset)
community debt
Date debt was incurred 6/8/2019 Last 4 digits of accountnumber_1 8
28 Describe the property that secures the claim: $. $ $

 

 

 

Number Street

 

 

 

 

 

City State ZIP Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

O oooo

Check if this claim relates to a
community debt

Date debt was incurred

 

Write that number here:

Add the dollar value of your entries in Column A on this page. Write that number here: |, 77 451.05

If this is the last page of your form, add the dollar value totals from all pages.

As of the date you file, the claim is: Check all that apply.
CQ) Contingent

Q Unliquidated

O Disputed

Nature of lien. Check ali that apply.

Q) An agreement you made (such as mortgage or secured
car foan)

Statutory lien (such as tax lien, mechanic's lien)
Judgment lien from a iawsuit

Other (including a right to offset)

OOo

Last 4 digits of account number |

  

 

$521,271.15

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page 3 of 3.

 
 

Attachment
Debtor: William Mullen Case No:

Attachment 1
Costs of Sale less $426,245.00 Mortgage Liens; less Tax Lien $4,102.87, less $1000 HOA fees, less $23,152.13 (d)(1) = Zero Non-exempt equity
Attachment 2
less Tax Lien $4,102.87, less $1000 HOA fees, less $23,152.13 (d)(1) = Zero Non-exempt equity
Attachment 3
less Tax Lien $4,102.87, less $24,152.13 (d)(1) = Zero Non-exempt equity
Attachment 4
less Tax Lien $4,102.87, less $1000 HOA fees, less $23,152.13 (d)(1) = Zero Non-exempt equity
 

Fill in this information to identify your case:

Debtor 1 William Mullen
First Name Middie Name Last Name

Debtor 2 Rachel M Mullen
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of Pennsylvania

 

C] Check if this is an
aon amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 42/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

| Part 4: | List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
(J) No. Go to Part 2.
&) ves.
2,List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and

nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority |
amount amount
2.1
IRS Last 4 digits of account number ___ __ $76,073.95 __ $66,073.95 _ $10,000.00
Priority Creditors Name
Centralized Insolvency Operation When was the debt incurred?
Number Street
PO Box 7346 As of the date you file, the claim is: Check all that apply.
Philadelphia PA 19101-7346 CQ Contingent
City Slate ZIP Code ontingen
C) Unliquidated
Who incurred the debt? Check one. C2 pisputea
QQ Debtor 1 only
C) Debtor 2 only Type of PRIORITY unsecured claim:
a Debtor 1 and Debtor 2 only C) Domestic support obligations
Atleast one of the debtors and another R) Taxes and certain other debts you owe the government
Q) Check if this claim is for a community debt () Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
& No C] Other. Specify
C) Yes
2.2_| Keystone Collections Group Last 4 digits of account number ss 5 SS gs Unknown gUnknown_ sUnknown

Priority Creditors Name

. i ?
780 Miles Road When was the debt incurred
Number Street

As of the date you file, the claim is: Check all that apply.

West Chester PA _ 19380 1 Contingent
City State ZIP Code Q Unliquidated
Who incurred the debt? Check one. C1 Disputed

Q] debtor 1 only

QC] Debtor 2 only

@ debtor 1 and Debtor 2 only

C) At least one of the debtors and another

Type of PRIORITY unsecured claim:
C] Domestic support obligations
Q@ Taxes and certain other debts you owe the government

O Claims for death | injury while you we
C) Check if this claim is for a community debt nae or personal injury wie yo re

 

intoxicated
Is the claim subject to offset? {) other. Specify
Qi no
C) Yes

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 16
 

William

First Name

Debtor 1
Middle Name

Mullen

Last Name

Case number (if known)

 

Cte Your PRIORITY Unsecured Claims —Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘
After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority Nonpriority. |
amount amount | |
2.3 |
Penna. Dept of Revenue/Bankruptcy Last 4 digits of account number ___ _ $9,500.00 ¢5,000.00_ $4,500.00
Priority Creditor’s Name
Department 280946 When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ail that apply.
Harrisburg PA __ 17128-0946 U1 Contingent
City State ZIP Code (1 unliquidated
Q Disputed
Who incurred the debt? Check one.
(J Debtor 4 only Type of PRIORITY unsecured claim:
U1 bebtor 2 only 1 Domestic support obligations
&) Debtor 1 and Debtor 2 only .
&) Taxes and certain other debts you owe the government
C] Atleast one of the debtors and another . a. .
() Claims for death or personal injury while you were
C} Check if this claim is for a community debt intoxicated
C) other. Specify
Is the claim subject to offset?
® No
O) Yes
2.4 |
Last 4 digits ofaccountnumber_ CS $ $
Priarity Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
im Contingent
City State ZIP Code CJ Untiquidated
Q) Disputed
Who incurred the debt? Check one.
C) Debtor 4 only Type of PRIORITY unsecured claim:
U debtor 2 only C) Domestic support obligations
(1) Debtor 1 and Debtor 2 only ;
() taxes and certain other debts you owe the government
) Atleast one of the debtors and another . os .
(J Claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
C) Other. Specify
Is the claim subject to offset?
C) No
QC] Yes
2.5 |
Last 4 digits ofaccountnumber_ = S $. $
Priority Creditar's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q contingent
City State ZIP Code (2 Unliquidated
Q Disputed
Who incurred the debt? Check one.
L) Debtor 1 only Type of PRIORITY unsecured claim:
U debtor 2 only Cl Domestic support obligations
C) Debtor 4 and Debtor 2 only .
() Taxes and certain other debts you owe the government
() At feast one of the debtors and another QO . a .
Claims for death or personal injury while you were
Cl Check if this claim is for a community debt intoxicated
L) Other. Specify
Is the claim subject to offset?
(I No
L) Yes

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 2 of 16
William

First Name

Mullen

Last Name

Debtor 1
Middie Name

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

Case number (if known).

 

3. Do any creditors have nonpriority unsecured claims against you?

K) Yes

CI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
priority unsecured claim, list the creditor separately foreach claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than four priority unsecured claims

 

fill out the Continuation Page of Part 2.

kes] AAGIL Inc.

Nonpriority Creditor’s Name

 

 

PO Box 1910

Number Street

Arlington Heights iL 60006-1910
City State ZIP Code

Who incurred the debt? Check one.

X] Debtor 74 only

C) Debtor 2 only

(J Debtor 4 and Debtor 2 only

CJ At least one of the debtors and another

] Check if this claim is for a community debt

is the claim subject to offset?
NT
C) Yes

Total claim,
Last 4 digits of accountnumber_8 3 X S
as’ gits o' untnumber_O 9 A 9D 5649.00
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
C) Untiquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce

that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify Vehicle lease / Excess Wear & Tear Waiver

BO OO

 

42 | AES/Education Funding CA

Nonpriority Creditors Name
PO Box 2461
Number Street

Harrisburg PA
City State

17105
ZIP Cade

Who incurred the debt? Check one.
QQ) Debtor 1 only
Xl Debtor 2 only

(J Debtor 4 and Debtor 2 only
CQ) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
&) No
(] Yes

Last 4 digits of account number ___ $149.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
(2 Untiquidated
a Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify

OO CB

 

 

43 | AES/Firsttrust Savings Bank

Nonpriority Creditors Name
PO Box 61047
Number Street

Harrisburg PA
City State

17106
ZIP Code

Who incurred the debt? Check one.
(Q Debtor 1 only
&) Debtor 2 only

(J Debtor 4 and Debtor 2 only
C Atleast one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?
No
(1 Yes

 

Last 4 digits of account number ____

$398.00
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
C1 unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify

Oo OCB

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 
 

Debtor 1

 

 

 

William

Mullen

 

First Name Middle Name

Last Name

Case number (if knawn)

Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

®) pebtor 4 only

CD pebtor 2 only

C) Debtor 4 and Debtor 2 only

C) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

&) No
QO] ves

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth, Total claim
4.4 igi 2 0 3 6
Benjamin McKee DDS Last 4 digits of accountnumber 4 Vo 9 0 $300.00
Nonpriority Creditors Name
When was the debtincurred? 10/16/19
112 N. Aberdeen Ave.
Number Street . se
As of the date you file, the claim is: Check all that apply.
Wayne PA 19087
City State ZIP Code O contingent
Q) unliquidated
Who incurred the debt? Check one. O pisputed
QO] debtor 4 only
X] Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O) student loans
At least one of the debtors and another {1 Obligations arising out of a separation agreement or divorce that
( Check if this claim is for a community debt you did not report as priority claims a
L) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? &) other. Specify Medical Services
K] No
C) ves
4.5 | . . Last 4 digits of accountnumber 1. 2 0 6 $150.00
Brandywine Hospital ee aD
Nonpriority Creditors Name
When was the debt incurred?
PO Box 13521
Numb Street
um er ree As of the date you file, the claim is: Check all that apply.
Reading PA 19612-3521
City State ZIP Code (2 Contingent
Q) unliquidated
Who incurred the debt? Check one. O pisputed
&) debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only C Student loans
(1 Atteast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
() Check if this claim is fora community debt you did not report as priority claims 7
OC debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? X] other. SpeciryMedical Services
XK) No
QO] Yes
4.6 | 678.49
3678.
igi 15 2 0 a
Capital One Last 4 digits of account number _!) 9 4)
Nonpriority Creditors Name
When was the debt incurred?
PO Box 71083
Number Street
As of the date you file, the claim is: Check all that apply.
Charlotte NC 28272-1083 y
City State ZIP Code QC] contingent

1) unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

C} Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

Q other. SpecityCredit Card Charges

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 4 of 16
 

Debtor 1 William Mullen

First Name Middle Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. _ Total claim
4.7 Li igi 2 7 6 5
Capital One ast 4 digits of accountnumber 4 f O89 $8,175.36
Nonpriority Creditors Name
When was the debt incurred?
PO Box 71083
Numb Street
ameer ree As of the date you file, the claim is: Check ail that apply.
Charlotte NC 28272-1083
City State ZIP Code C) Contingent
2 unliquidated
Who incurred the debt? Check one. O) bisputed
CJ Debtor 1 only
&] Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 4 and Debtor 2 only C2 student loans
At least one of the debtors and another QQ) Obligations arising out of a separation agreement or divorce that
C) Check if this claim is fora community debt you did not report as priority claims
(1 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Kl other. SpecityCredit Card Charges
KI No
Qi Yes
A. | Last 4 digits of accountnumber 6 8 0 8 $6,522.99
Chase Bank USA, NA aan a
Nonpriority Creditors Name
When was the debt incurred?
PO Box 15298
Numb Street .
um “r ee As of the date you file, the claim is: Check ail that apply.
Wilmington DE 49850-5298
City State ZIP Code CQ Contingent
(CQ Untiquidated
Who incurred the debt? Check one. OQ) disputed
CL) Debtor 1 only
&] Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 only (Student toans
CI Atleast one of the debtors and another C) Obligations arising out of a separation agreement or divorce that
C] Check if this claim is for a community debt you did not report as priority claims 7
U) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Kl other. SpecityCredit Card Charges
&) No
Cl Yes
4.9 | $138.00
: . : igi 6 7 9 2 a
Children’s Hospital of Phila. Last 4 digits of accountnumber © of oY 4.
Nonpzriority Creditors Name
a When was the debt incurred?
3401 Civic Center Blvd
Number Street
. . As of the date you file, the claim is: Check all that apply.
Philadelphia PA 79104
City State ZIP Code QO) Contingent
OQ) unliquidated
Who incurred the debt? Check one. O pisputed
® Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims 7
CQ debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 8) other. specityMedical Services
Ql No
) Yes

 

page 5 of 16.
Debtor 1 William Mullen
First Name Middle Name Last Name

Case number (i known),

riewig Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

 

 

 

 

 

i
j

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. Total claim
4.10 idi 3
Citi Cards Last 4 digits of account number 3 0 4 0. $1,363.42
Nonpriority Creditor’s Name
When was the debt incurred?
PO Box 6286
Numb Street
" * ree As of the date you file, the claim is: Check all that apply.
Sioux Falls sD 57117
City State ZIP Code 2 contingent
Q Unliquidated
Who incurred the debt? Check one. C) bisputed
CQ Debtor 4 only
&) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CD student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
QC] Check if this claim is fora community debt you did not report as priority claims an
CL] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? KX] other. SpecityCredit Card Charges
K) No
Cl Yes
Ai Last 4 digits of t numb 7,119.00
Dept of Ed/Navient as igits of account number ____ _ sf, .
Nonpriority Creditors Name
When was the debt incurred?
PO Box 9655
Numbi Street
wm er ree As of the date you file, the claim is: Check ail that apply.
Wikes-Barre PA 18773-9655
City State ZIP Code QO Contingent
C) Untiquidated
Who incurred the debt? Check one. C1 pisputed
C) Debtor 4 only
&) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only ®] Student loans
Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QC] Check if this claim is fora community debt you did not report as priority claims .
(2) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify
KI] No
0 Yes
4.12) . $26.80
EMI Health Last 4 digits of account number ____ eo
Nonpriority Creditor’s Name
. When was the debt incurred?
5101 S Commerce Drive
Number Street
As of the date you file, the claim is: Check ali that apply.
Murray UT 84107 ,
City State ZIP Code C} Contingent
a Unliquidated
Who incurred the debt? Check one. C1 Disputed
C) Debtor 4 only
&) Debtor 2 onty Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only ©] student loans
At least one of the debtors and another CJ Obligations arising out of a separation agreement or divorce that
C) Check if this claim is fora community debt you did not report as priority claims
OC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Kl other. SpecityMedical Services
Q) No
Q] Yes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 6 of 16.
 

Debtor 7

 

 

 

William

Mullen

Case number (if known)

 

First Name

Middie Name Last Name

Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. Total claim
4.13 L igi br 7 5 9 6
GM Financial Leasing ast 4 digits ofaccountnumber / 9 2 0 $1,587.74
Nonpriority Creditors Name
When was the debt incurred?
PO Box 78143
Numb Street
emer . vee As of the date you file, the claim is: Check all that apply.
Phoenix AZ 85062
City State ZIP Code C) Contingent
C1] unliquidated
Who incurred the debt? Check one. 2) Disputed
&) Debtor 4 only
Cl Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only (2 student loans
Atleast one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
(J Check if this claim is for a community debt you did not report as priority claims —
Cl Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Kl other. SpecityVehicle lease
Kl No
Q Yes
A14 : : Last 4 digits of accountnumber 8 3 7 9 $15,127.85
Home Depot Credit Services ee an
Nonpriority Creditors Name
When was the debt incurred?
PO Box 790328
Numb Street ‘ .
umber . fee As of the date you file, the claim is: Check ail that apply.
St, Louis MO 63179
City State ZIP Cade () Contingent
QO Unliquidated
Who incurred the debt? Check one. Q) disputed
CQ Debtor 1 only
&) Debtor 2 only Type of NONPRIORITY unsecured claim:
(3 Debtor 1 and Debtor 2 only U1 student loans
C] Atleast one of the debtors and another Cj Obligations arising out of a separation agreement or divorce that
QC) Check if this claim is fora community debt you did not report as priority claims
(J Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Kl other. SpecityCredit Card Charges
XK] No
C) Yes
4.15 3910.67
toe 4 0 0 0 ern
Independence Blue Cross Last 4 digits of accountnumber 4 Uo Yo YU
Nonpriority Creditors Name
When was the debt incurred?
PO Box 8240
Number Street
. . As of the date you file, the claim is: Check ail that apply.
Philadelphia PA 19101-8240 ,
City Stale ZIP Code QQ Contingent
(Q Unliquidated
Who incurred the debt? Check one. C1 disputed
C) Debtor 4 only
K) Debtor 2 only Type of NONPRIORITY unsecured claim:
C] Debtor 1 and Debtor 2 only U student loans
C1 Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims 7
OQ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? X) other. SpecifyHealth Insurance
W No
OU Yes

 

 

Official Form 106E/F

Schedule E/F:

 

Creditors Who Have Unsecured Claims

page 7 of 16.
 

Debtor 1

 

 

 

William

First Name

Mullen

Middle Name Last Name

Case number (if known).

Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth, Total claim
4.16 igi
Joanne Nerney Last 4 digits of accountnumber $5,000.00
Nonpriority Creditar’s Name
' When was the debt incurred?
1924 Revolutionary Court
Number Street . ye
i, : As of the date you file, the claim is: Check all that apply.
Phoenixville PA 19460
City State ZIP Code Q Contingent
C) Untiquidated
Who incurred the debt? Check one. © pisputea
C} Debtor 41 only
KX) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CO student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims os
U) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? K) other. SpecityPersonal Loan
Kl No
QQ) Yes
4.17 io
Kohl's Last 4 digits of account number 6 2 1. 6_ $1,482.00
Nonpriority Creditors Name
When was the debt incurred?
PO Box 3043
Numb Street
wm er fee As of the date you file, the claim is: Check all that apply.
Milwaukee Wi 53201-3043
City State ZIP Code C1 contingent
C) Unliquidated
Who incurred the debt? Check one. Disputed
C) Debtor 1 only
K} Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only C1 Student loans
C1 Atleast one of the debtors and another Ql Obligations arising out of a separation agreement or divorce that
(] Check if this claim is for a community debt you did not report as priority claims —_
C] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? X) other. SpecityCredit Card Charges
KX) No
C) Yes
4.18 $26,045.68
Lending Club Corporation Last 4 digits of account number Yo 4 A A
Nonpriority Creditors Name
. When was the debt incurred?
595 Market Street Suite 400
Number Street
| As of the date you file, the claim is: Check all that apply.
San Francisco CA 94105 ,
City State ZIP Code C} Contingent
OQ Unliquidated
Who incurred the debt? Check one. © pisputed
K) Debtor 1 only
Q2 Debtor 2 only Type of NONPRIORITY unsecured claim:
(CY Debtor 1 and Debtor 2 only CQ student loans
L) Atleast one of the debtors and another (2 Obtigations arising out of a separation agreement or divorce that
C] Check if this claim is for a community debt you did not report as priority claims .
C] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? ®) other. SpecifyPersonal Loan
Ql No
(CI ves

Official Form 106E/F

 

 

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 8 of 16.
 

Debtor 1

 

 

 

William

First Name

Mullen

Middle Name Last Name

Case number (if known).

Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

 

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. _ Totaiclaim
y
4.19 igi 4 7 4 2
Midland Credit Management, Inc. Last 4 digits of accountnumber 7 {7 £_ $3,100.20
Nonpriority Creditors Name
. . When was the debt incurred?
2365 Northside Drive, Ste 300
Numb Street
meer . fee As of the date you file, the claim is: Check ali that apply.
San Diego CA 92108
City State ZIP Code Q Contingent
CJ unliquidated
Who incurred the debt? Check one. OQ bisputed
Q) Debtor 1 only
Ql Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student toans
At least one of the debtors and another (2 Obtigations arising out of a separation agreement or divorce that
Check if this claim is for a community debt you did not report as priority claims 7
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Q) other. SpecifyCollection / Synchrony x2936
Kl No
QO] Yes
4.20 : . Last 4 digits of accountnumber 9. 3 1. 3 $1,690.41
Midland Credit Management, Inc. ee ae ere
Nonpriority Creditors Name
: , When was the debt incurred?
2365 Northside Drive
Numbi St .
umber . reet As of the date you file, the claim is: Check all that apply.
San Diego CA 92108
City State ZIP Code Q Contingent
C) Unliquidated
Who incurred the debt? Check one. © pisputed
&) Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 only 2 Student loans
C1 Atleast one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims i,
1 debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? W other, SpecifyCollection / Synchrony x6400
X) No
C1 Yes
4.21 7 0239 3776.26
Patenaude & Felix, APC Last 4 digits of account number Yo 4) 9
Nonpriority Creditors Name
When was the debt incurred?
4545 Murphy Canyon Rd, 3rd Floor
Number Street
. As of the date you file, the claim is: Check all that apply.
San Diego CA 92123
City State ZIP Code Q) contingent
C) unliquidated
Who incurred the debt? Check one. © Disputed
Ql Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
UL) Debtor 1 and Debtor 2 only Student loans
C1 Atleast one of the debtors and another C) Obligations arising out of a separation agreement or divorce that
(J Check if this claim is for a community debt you did not report as priority claims
C] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? B) other. SpecityCollection / LVNV Funding / Credit One Bank
K) No
QC Yes

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 2 of 16°
 

Debtor 1 William Mullen
First Name Middle Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. _ Total claim
4.22) igi 4 1 2, 6
Quest Diagnostics Last 4 digits of accountnumber 4 |) 4 0 $52.87
Nonpriority Creditors Name
When was the debt incurred?
PO Box 740775
Numb Street
un ° . me As of the date you file, the claim is: Check all that apply.
Cincinnati OH 45274-0775
City State ZIP Code J contingent
Q) Unliquidated
Who incurred the debt? Check one. 2 bisputed
) Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only QO Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims _
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 1 other. SpecifyMedical Services
XM) No
QC Yes
1.23 Last 4 digits of b Notice Only
R. Bruce McNew as igits of account number gNouce On
Nonpriority Creditor's Name
When was the debt incurred?
921 Wawaset Road
Numb Street
umner re As of the date you file, the claim is: Check all that apply.
Kennett Square PA 19348
City State ZIP Code D4] Contingent
@) Untiquidatea
Who incurred the debt? Check one. ® Disputed
C) Debtor 1 only
CQ debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only CO Student loans
K] Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as priority claims 7
OQ debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Q) other. SpecifyClaim against Bill Mullen Electric LLC only
X] No
U) Yes
4.24 _ 4200 $4,997.30
Ratchford Law Group, P.C. Last 4 digits of account number 4 _< VV
Nonpriority Creditors Name
. When was the debt incurred?
54 Glenmaura National Blvd, Ste 104
Number Street
. As of the date you file, the claim is: Check all that apply.
Moosic PA 18507 y ,
City State ZIP Code O contingent
Cl Untiquidated
Who incurred the debt? Check one. © isputea
@) Debtor 1 only
C1 Debtor 2 only Type of NONPRIORITY unsecured claim:
(] Debtor 1 and Debtor 2 only Student loans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims 7
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? & other. SpecityCollection / Capital One x4200
Q No
U) Yes

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 10 of 16.
Debtor 1

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.

 

 

 

 

William

First Name

Mullen

Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

 

 

_ Total claim

 

 

 

 

 

 

 

4.25 lai
SYNCB/Toys R Us Last 4 digits of accountnumber $6,808.73
Nonpriority Creditors Name
When was the debt incurred?
PO Box 965001
Numb Street
lamper ree As of the date you file, the claim is: Check ail that apply.
Orlando FL 32896
City State ZIP Code Q Contingent
C) Untiquidated
Who incurred the debt? Check one. (2 bisputea
Kl Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured ciaim:
4 Debtor 1 and Debtor 2 only C student loans
At least one of the debtors and another CQ Objigations arising out of a separation agreement or divorce that
OQ] Check if this claim is for a community debt you did not report as priority claims 7
U) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? X] other. SpecifyCredit Card Charges
R) No
OC Yes
4.26 Last 4 digits of accountnumber 9 8 3 7 $2,062.01
Synchrony Bank ee an
Nonpriority Creditors Name
When was the debt incurred?
PO Box 965064
Numb Street
umoer fee As of the date you file, the claim is: Check all that apply.
Orlando FL 32896-5064
City State ZIP Code C) Contingent
QQ) Unliquidated
Who incurred the debt? Check one. C1 pisputed
() Debtor 1 only
&@ Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 4 and Debtor 2 only O) Student loans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
( Check if this claim is for a community debt you did not report as priority claims ,
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Kl other. SpecityCredit Card Charges
Xl) No
QO] Yes
4.27) $1,604.41

 

Synchrony Bank/Score Rewards

 

Nonpriority Creditar’s Name

 

 

PO Box 965004

Number Street

Orlando FL 32896-5004
City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 4 only

Q debtor 2 only

(2 Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

(1 Check if this claim is for a community debt

Is the claim subject to offset?

RK) No
Cl Yes

Last 4 digits of account number 3 aon 8 2
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
C) unliquidated
a Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. SpecityCredit Card Charges

BO O]

 

 

Official Form 106E/F

Schedule E/F:

Creditors Who Have Unsecured Claims

 

 

page 11 of 16
 

Debtor 4 William Mullen

 

 

 

First Name Middie Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. Total claim /
4.28 igi
THDICBNA Last 4 digits of accountnumber $2,370.00
Nonpriority Creditar’s Name
When was the debt incurred?
One Court Square
Numb Street
per ee As of the date you file, the claim is: Check all that apply.
Long Island City NY. 11120
City Slate ZiP Cade Kl Contingent
1 Unliquidated
Who incurred the debt? Check one. Q disputed
CQ Debtor 1 only
2 Debtor 2 only Type of NONPRIORITY unsecured ciaim:
0 Debtor 1 and Debtor 2 only C1 Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims 7
OC] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Kl other. SpecityCredit Card Charges
K) No
C) Yes
4.28 : ‘sft Last 4 digits of account number T CH 2 3695.00
Tri-County Hospitalists, LLC — ee a
Nonpriority Creditor’s Name
When was the debt incurred?
PO Box 37803
Numb Street
un i“ fee As of the date you file, the claim is: Check all that apply.
Baltimore MD 21297-7803
City State ZIP Code (] Contingent
C) unliquidated
Who incurred the debt? Check one. OQ) pisputed
Kl Debtor 4 only
C2] Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only CQ student foans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims 7
(1 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? X other. SpecityMedical Services
Xl No
C) Yes
4.30 $
Last 4 digits of accountnumber
Nonpriority Creditor's Name
When was the debt incurred?
Numb Street
ser ee As of the date you file, the claim is: Check ail that apply.
City State ZIP Cade OQ contingent
(unliquidated
Who incurred the debt? Check one. O disputed
C) pebtor 1 only
CQ Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only C1 student loans
Atleast one of the debtors and another (2 Objigations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims 7
2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify
CO No
C) yes

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 12 of 16.
 

Official Form 106E/F

 

Debtor 1 William Mullen

First Name Middle Name Last Name

Case number (if known),

| art 2: | List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Arcadia Recovery Bureau, LLC

 

 

Name
PO Box 6768
Number Street

 

Wyomissing, Pennsylvania 19610

 

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.5 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
X] Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 1. 2 0 6

 

 

 

 

 

City State ZIP Code

Midland Credit Management On which entry in Part 1 or Part 2 did you list the original creditor?

Name

350 Camino De La Reina Line 4.7 of (Check one): ) Part 1: Creditors with Priority Unsecured Claims
Number Street X) Part 2: Creditors with Nonpriority Unsecured
Suite 100 Claims

San Diego, California 92108 Last 4 digits of account number 2. 7 6 5

City State ZIP Code

 

Client Services Inc.

 

 

Name
3451 Harry S Truman Blvd
Number Street

 

St. Charles, Missouri 63301-4047

 

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.8 of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

MM] Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number 6 8 0 8

 

 

 

City State ZIP Code

JPMCB - Card Services On which entry in Part 1 or Part 2 did you list the original creditor?

Name

301 North Walnut St, Floor 9 Line 4.8 of (Check one): LJ Part 1: Creditors with Priority Unsecured Claims
Number Street

 

Wilmington, Delaware 19801-3935
City State ZIP Code

&) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number 6 8 0 8

 

Nationwide Credit, Inc.

 

Name
PO Box 14581
Number Street

 

 

Des Moines, lowa 50306-3581
City State ZIP Code

Central Portfolio Control, Inc.

 

 

 

 

Name

10249 Yellow Circle Dr

Number Street

Ste 200

Minnetonka, Minnesota 55343

City State ZIP Code

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.8 of (Check one): O Part 1: Creditors with Priority Unsecured Claims

Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number 6 8 0 8

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.10 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
&) Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number _3_ OU AL OL

 

Alltran Financial, LP

 

 

Name
5800 North Course Drive
Number Street

 

Houston, Texas 77072

 

City State ZIP Code

Schedule E/F: Creditors Who Have Unsecured Claims

On which entry in Part 4 or Part 2 did you list the original creditor?

Line 4.14 of (Check one): C) Part 1: Creditors with Priority Unsecured Claims

&) Part 2: Creditors with Nonpriority Unsecured
Claims

 

Last 4 digits of account number _8_ 3 Sf 2

 

page 13 of 16.
Debtor 1 William Mullen
First Name Middle Name Last Name

Case number (if known).

a List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

 

Official Form 106E/F

 

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

ARS National Services Inc.

 

 

Name
PO Box 1608
Number Street

 

Southgate, Michigan 48195-0608
City State ZIP Code

Global Credit Collection Corp.

 

 

 

 

Name

5440 N Cumberland Ave

Number Street

Ste 300

Chicago, Illinois 60656

City State ZIP Code

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.14 of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims
M1 Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number_8 3. 7 9

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.14 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
XJ Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number _8 3 7 9

 

Credit Corp Solutions, Inc.

 

 

Name
180 Election Road, Suite 200
Number Street

 

Draper, Utah 84020

 

City State ZIP Code

Atlantic Credit & Finance Inc.

 

 

Name
PO Box 13386
Number Street

 

Roanoke, Virginia 24033
City State ZIP Code

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.18 of (Check one): 1 Part 1: Creditors with Priority Unsecured Claims

&] Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number_3. 4 X X_

On which entry in Part 1 or Part 2 did you list the original-creditor?

Line 4.25 of (Check one): LU) Part 1: Creditors with Priority Unsecured Claims
&) Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number ____

 

Midland Credit Management, Inc.

 

Name
2365 Northside Drive, Ste 300
Number Street

 

 

San Diego, California 92108

 

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.25 of (Check one): C) Part 1: Creditors with Priority Unsecured Claims

&) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

 

 

City State ZIP Code —

Midland Funding LLC On which entry in Part 1 or Part 2 did you list the original creditor?

Name

PO Box 2121 Line 4.25 of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street

 

 

Warren, Michigan 48090

 

City State ZIP Code

Encore Receivable Management, Inc.

 

Name

400 N Rogers Road

 

Number Street

PO Box 3330

 

Olathe, Kansas 66063-3330

 

City State ZIP Code

& Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.26 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

&) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number 9 38 3) ft

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 14 of 16.

 
Debtor 4 William Mullen

First Name Middle Name Last Name

Case number (if known)

| Part 3: | List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

 

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Portfolio Recovery Associates, LLC

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

Name
PO Box 12914 Line 4.26 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street

 

Norfolk, Virginia 23541
City State ZIP Code

Midland Credit Management

 

 

 

 

KK) Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 9 8 3 7

On which entry in Part 1 or Part 2 did you list the original creditor?

Name

350 Camino De La Reina Line 4.27 of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street Kl Part 2: Creditors with Nonpriority Unsecured
Ste 100 Claims

San Diego, California 92108 Last 4 digits of account number 3. 0 8 9.

City State ZIP Cade

 

AmeriFinancial Solutions, LLC

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

Name
PO Box 65018 Line 4.29 of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street

 

Baltimore, Maryland 21264-5018

 

&] Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number _T CoH 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Street OQ] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): L) Part 1: Creditors with Priority Unsecured Claims
Number Street (J Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street (1 Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code
5 On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): C] Part 1: Creditors with Priority Unsecured Claims
Numb Street
meer we (} Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ oe

City State ZIP Code

 

Official Form 106E/F

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 15 of 16.
 

Debtor 1 William Mullen Case number (if known).
First Name Middte Name Last Name

pat Add the Amounts for Each Type of Unsecured Claim

Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.

 

 

Total claim
. i ligati .
Total claims 6a. Domestic support obligations 6a 0.00
from Part 6b. Taxes and certain other debts you owe the
government 6b. $85,573.95
6c. Claims for death or personal injury while you were
; intoxicated 6c. 30.00
6d. Other. Add ail other priority unsecured claims.
Write that amount here. 6d. 4 30.00
6e. Total. Add lines 6a through 6d. 6e.
$85,573.95
Total claim
Total claims 6f. Student loans 6F. $7,666.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. 30.00
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $0.00
6i. Other. Add ali other nonpriority unsecured claims.
Write that amount here. Gi. F ¢92,315.19
6j. Total. Add lines 6f through 6i. Gj.
} 8 | 599,981.19
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 16 of 16.
 

Fill in this information to identify your case:

Debtor William Mullen
First Name Middle Name Last Name

Debtor 2 Rachel M Mullen
(Spouse if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of Pennsylvania

Case number

(if known) WL] Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
No. Check this box and fife this form with the court with your other schedules. You have nothing else to report on this form.
(J Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

a

 

Name

 

Number Street

 

City State ZIP Code

 

2.2

 

Name

 

Number Street

 

. City State ZIP Code
2.3)

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of 1_
Fill in this information to identify your case:

 

 

 

Debtor 1 William Mullen

First Name Middle Name Last Name
Debtor 2 Rachel M Mullen
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of Pennsylvania

Case number
{If known)

 

 

 

Official Form 106H
Schedule H: Your Codebtors

 

(1 Check if this is an
amended filing

12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

 

O) No
Yes
No. Go to line 3.

C] No

(J Yes. In which community state or territory did you live?

1, Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

. Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3-1) Bill Mullen Electric LLC BM Schedule D. tine 24
Name , OO
409 Mercer Dr. () Schedule E/F, line
Number Street Q) Schedule G, line
Downingtown PA 19335-4950
City ~ State ZIP Code
3.2
Joanne Nerney ® Schedule D, line 2-1
Name —_———
4923 Revolutionary Court C1 Schedule E/F, line __
Number Street C] Schedule G, line
Phoenixville PA 19460
City ome slate ZIP Code
3.3|
Q) Schedule D, line
Name
U) Schedule E/F, line
Number Street {Q Schedule G, line
oe City State ZIP Code

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of 1
 

Fill in this information to identify your case:

Debtor 4 William Mullen
First Name Middie Name Last Name

Debtor 2 Rachel M Mullen
(Spouse, if filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: Eastern District of Pennsylvania

 

Case number Check if this is:

{If known)
Cl] An amended filing

C) A supplement showing post-petition
chapter 13 income as of the following date:

Official Form 1061 MMy DDT yyy
Schedule I: Your Income 42115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 4: | Describe Employment

4. Fillin your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

If you have more than one job,
attach a separate page with

 

 

information about additional Employment status I Employed Employed
employers. C) Not employed C1 Not employed
include part-time, seasonal, or
self-employed work. 1s
poy Occupation Electrician Nurse
Occupation may Include student
or homemaker, if it applies.
Employer's name Bill Mullen Electric LLC Merakey
Employer's address 215 West Lancaster Ave.
Number Street Number Street

 

 

 

Downingtown, PA 19335
City State ZIP Code City State ZIP Code

 

How long employed there? 7 years 0 Mos.

re Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $8,000.00 $2,408.00
3. Estimate and list monthly overtime pay. 3. +90.00 + 0.00
4. Calculate gross income. Add line 2 + line 3. 4, | $8,000.00 $2,408.00

 

 

 

 

 

 

Official Form 1061 Schedule I:.Your Income page 1

 
 

Debtor 1 William Mullen Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
For Debtor 41 For Debtor 2 or
non-filing spouse

Gopy Vine 4 W@re oo .ccccscccscssssscscsccosecssssvessccesenssssscauecsucsuvessceeseseesnecsneneneeeseeenee > 4. $8,000.00 $2,408.00

5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $0.00 $482.00
5b. Mandatory contributions for retirement plans 5b. $0.00 $0.00
5c. Voluntary contributions for retirement plans 5c. $0.00 $0.00
5d. Required repayments of retirement fund loans 5d. $0.00 $0.00
5e. Insurance 5e. $0.00 $0.00
5f. Domestic support obligations 5f. $0.00 $0.00
5g. Union dues 5g. $0.00 $0.00
5h. Other deductions. Specify: 5h. +30,00 + $0.00
6. Add the payroll deductions. Add lines 5a+ 5b + 5c+ 5d+5e+5f+5g+5h. 6. $0.00 $482.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $8,000.00 $1,926.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $0.00 30.00
monthly net income. 8a.
8b. Interest and dividends 8b. $0.00 $0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $0.00 30.00
settlement, and property settlement. 8c. :
8d. Unemployment compensation 8d. $0.00 $0.00
8e. Social Security 8e. $0.00 $0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental ‘ $ 30.00
Nutrition Assistance Program) or housing subsidies.
Specify: 8f.
8g. Pension or retirement income 8g. 30.00 ¢0.00
8h. Other monthly income. Specify: 8h. +30.00 + 30.00
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. | $0.00 $0.00
10. Calculate monthly income. Add line 7 + line 9.
. I! = [$9,926.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $8,000.00 _ | + $1,926.00 _ $9,926.00 _
11, State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: 11, - $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. $9,926.00
Combined
monthly income

13.Do you expect an increase or decrease within the year after you file this form?
No.
CQ Yes. Explain:

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 2

 
 

Fill in this information to identify your case:

Debtor 1 William Mullen eaten ia.
First Name Middle Name Last Name Check if this IS!

Debtor 2 Rachel M Mullen .
(Spouse, if filing) First Name Middle Name Last Name Q) An amended filing

J A supplement showing post-petition chapter 13
expenses as of the following date:

United States Bankruptcy Court for the: Eastern District of Pennsylvania

natal MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 4215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

| Part 4: | Describe Your Household

1. Is this a joint case?

 

 

LI No. Go to line 2.
& Yes. Does Debtor 2 live in a separate household?

No
C) Yes. Debtor 2 must file Official Forms 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? LI No
Dependent’s relationship to Dependent's Does dependent live
Do not list Debtor 1 and Yes. Fill out this information for Debtor 1 or Debtor 2 age _ with you?

 

Debtor 2. each dependent...
U No

Do not state the dependents’ Daughter 12
names. Yes

 

Daughter 10 ONo
Yes

Son 8 UL No
Yes

Son 4 U No
XK) Yes

L) No
CL) Yes

 

 

 

 

3. Do your expenses include No
expenses of people other than
___ yourself and your dependents? Q) Yes

 

re Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Official Form B 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and $3,081.00

any rent for the ground or lot. 4.

If not included in fine 4:

4a. Real estate taxes 4a. 30.00

4b. Property, homeowner's, or renter’s insurance 4p. $0.00

4c. Home maintenance, repair, and upkeep expenses 4c, 0.00

4d. Homeowner's association or condominium dues 4d. $243.00

Official Form 106d Schedule J: Your Expenses page 1
 

Debtor 1 William Mullen

First Name Middie Name Last Name

 

 

 

 

 

 

Case number (if known),

5. Additional mortgage payments for your residence, such as home equity loans 5.
6. Utilities:
6a. Electricity, heat, natural gas 6a.
6b. Water, sewer, garbage collection 6b.
6c. Telephone, cell phone, Internet, satellite, and cable services 6c.
6d. Other. Specify: 6d.
7. Food and housekeeping supplies 7.
8. Childcare and children’s education costs 8.
9. Clothing, laundry, and dry cleaning 9.
10. Personal care products and services 10.
4. Medical and dental expenses 14.
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments. 42.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 413.
14. Charitable contributions and religious donations 14.
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 18a.
15d. Heaith insurance 15b.
15c. Vehicle insurance 15¢.
15d. Other insurance. Specify: 15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify; IRS 16,
17. Installment or lease payments:
17a. Car payments for Vehicle 4 7a.
17b. Car payments for Vehicle 2 17b.
17, Other. Specify:Student Loans - Spouse 17¢.
17d. Other. Specify: 17d.
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule J, Your Income (Official Form 106). 18.
19. Other payments you make to support others who do not live with you.
Specify: 19.
20, Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. Mortgages on other property 20a.
20b. Real estate taxes 20b.
20c, Property, homeowner's, or renter’s insurance 20c.
20d. Maintenance, repair, and upkeep expenses 20d.
20e. Homeowner's association or condominium dues 20e.
Official Form 106J Schedule J: Your Expenses

   

Your expenses

$385.66

$275.00
$185.00
$280.00
$0.00

$950.00
$500.00
$100.00
$200.00
$300.00

$600.00

$150.00
$0.00

30.00
$1,000.00
$295.00
30.00

$300.00

$896.80
$0.00
$220.00

$

30.00

$0.00

g0.00
30.00
g0.00
g0.00
$0.00

page 2
 

Debtor 4 William Mullen
First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 271.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2
22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule 1.

23b. Copy your monthly expenses from line 22 above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

Case number (if known).

22.

23a.

23b.

23c.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

QIN.
I

 

 

Yes. | Explain here:
See Attachment 1

+90.00

 

 

$9,961.46

$
$9,961.46

 

 

 

$9,926.00

— $9,961.46

 

 

 

$35.46

 

 

 

Official Form 106J Schedule J: Your Expenses

page 3
 

Attachment
Debtor: William Mullen Case No:

Attachment 1
Debtor's vehicle loan ($556) is paid by his business and is not an expense listed on this schedule. Debtor's vehicle insurance is included in the

above auto insurance amount. Debtor's cell phone expense is paid by the business which offsets the insurance payment made here. Debtors
anticipate an estimated $30,000.00 in personal income tax obligations for tax year 2019, They anticipate a monthly payment arrangement which
would increase the current payment of $300/mo to a significantly higher payment. Also, Debtors' children are being removed from CHIP which
will incur an additional $1000.00/month expense as disclosed above. Debtors have yet to obtain health insurance for themselves which will incur

an additional expense.
 

Fill in this information to identify your case:

Debtor 4 William Mullen
First Name Middle Name Last Name

Debtor 2 Rachel! M Mullen
(Spouse, if filing} First Name Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of Pennsylvania

 

Case number C) Check if this is an
(If known) amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Ca Summarize Your Assets

Your assets
Value of what you own
4. Schedule A/B: Property (Official Form 106A/B)

 

ja. Copy line 55, Total real estate, from SChEdUIe A/B...... cece tetrerie tenses nteseneenees ese renseeescaeeenesentaeteneneee tener ee rennengts $ 505,000.00
1b, Copy line 62, Total personal property, from Schedule A/B.......cccscececee teenies isieeeereeeeacersanenenneneenenseneseeeeeenesasans $98,579.96
1c. Copy line 63, Total of all property On Schedule A/B ....ccccscceece cee tt erent reseensnenernseesesensenenaeeseneneneneneretnenene seen teres $603,579.96

 

 

 

| Part 2: | Summarize Your Liabilities

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D $521,271.15

3, Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

. oo : . $85,573.95
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F a

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........csceeeeesees + $99,981.19

 

 

 

 

 

Your total liabilities $706,826.29
Er Summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 1061) 9,926.00
Copy your combined monthly income from line 12 of Schedule |... eerie tees teense tieeeseennenannssietenneeneneeseny soe
t
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22, Column A, of Schedule J... cece ete ete reeset eerste ceresen sane ceseenenenngnentas $ 9,961.46

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
 

Debtor 4 William Mullen Case number (if known)
First Name Middle Name Last Name

ir Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

Xl Yes

C] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

 

7. What kind of debt do you have?

family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-10 for statistical purposes. 28 U.S.C. § 159.

this form to the court with your other schedules.

X} Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,

LJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

 

 

$10,722.77

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

 

 

 

 

 

 

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.
Pp i g (Copy ) 50.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) 585,573.95
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) 30.00
9d. Student loans. (Copy line 6f.)
$7,666.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.) 30.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + 30.00
9g. Total. Add lines 9a through Sf. $93,239.95
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 
Fill in this Information to identify your case:

Debtor 1 William Mullen
Firat Name Middle Narne Last Name

Debtor 2 Rachel M Mullen

(Spouse, if filing) First Name Middle Name Last Nome

United States Bankruptcy Court for the: Eastern District of Pennsylvania

Case number
(If known)

 

C) Gheck if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both, 18 U.S.C. §§ 152, 1341, 1519, and 3571.

eee Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

No
Q Yes, Name of person . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x Ee: AW « bal

Signature of Debtor 4 Signaturé of Debtor 2

     

Date 10/21/2019 Date
MM/ OD / YYY¥ MMi DDS Y¥Y¥¥

Official Form 106Dec Declaration About an Individual Debtor’s Schedules page 1
 

Fill in this information to identify your case:

Debtor 4 William Mullen

First Name Middle Name Last Name

Debtor 2 Rachel M Mullen
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of Pennsylvania

Case number
(if known) (] Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

ea Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

&l Married
(2 Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

@ No

C) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 © Debtor 2: Dates Debtor 2
lived there lived there
C) same as Debtor 1 LD same as Debtor 4
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
L) same as Debtor 1 CJ same as Debtor 4
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states
and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No
L Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 1064).

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 
 

Debtor 1 William Mullen

First Name Middle Name Last Name

EE Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

LJ No
@ Yes. Fill in the details.

Case number (if known)

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check al! that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until ‘i Wages, commissions, $78 468.54 &) Wages, commissions, 36 381.46
. bonuses, tips ee bonuses, tips 4 :
the date you filed for bankruptcy: %
Operating a business Operating a business
. Q Wages, commissions, Wages, commissions,
For last calendar year: bonuses, tips $131,498.00 bonuses, tips $5,856.00
(January 1 to December 31,2018 ) &) operating a business QO Operating a business
YYYY
For the calendar year before that: Q Wages, commissions, QQ Wages, commissions,

bonuses, tips

56,078.00 bonuses, tips 0.00
(January 1 to December 31,2017 ) @& operating a business $56,078.00 8
YYYY

O Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardiess of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

No
O) Yes. Fill in the details.

 

 

 

 

 

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until
the date you filed for bankruptcy:
$
For last calendar year:
(January 1 to December 31, )
YYYY
For the calendar year before that: $ $
(January 1 to December 31, ) $ $
YYYY
$ $

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 
 

Debtor 1 William Mullen Case number (if known)

 

First Name Middle Name Last Name

Pr List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
LI No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

C] No. Go to line 7.

(1 Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

& Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

& No. Go to fine 7.
U Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
> § $ CJ Mortgage
Creditor’s Name
C car
Number Street C] credit card

() Loan repayment

 

Q Suppliers or vendors

 

 

 

 

City State ZIP Code | Other
$ $ Q Mortgage
Creditor’s Name
Q Car
Number Street CI credit card

LY Loan repayment

 

C) Suppliers or vendors

 

 

 

City State ZIP Code C) other
$ $ QQ Mortgage
Creditors Name
C] car

CJ Credit card

 

Number Street

(2 Loan repayment

 

Q Suppliers or vendors
(J other

 

City State ZIP Cade

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
 

Debtor 1 William Mullen

Case number (if known),
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

UI No

Yes. List all payments to an insider.

 

 

 

 

 

 

Dates of Total amount Amount you still - Reason for this payment
payment paid owe
Payments on Mother's Bank of
Joanne Nerney 09/19/19 $650.00 $ ‘America credit card.
Insiders Name
1924 Revolutionary Court 09/17/19
Number Street
See Attachment 1
Phoenixville PA 19460
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

Include payments on debts guaranteed or cosigned by an insider.

No

O) Yes. List all payments that benefited an insider.
Dates of Total amount Amount you still Reason for this payment
payment paid owe Include cr rs name

  

 

$
Insider's Name $

 

 

Number Street

 

 

City State ZIP Code

 

 

 

 

 

 

 

 

$ $
Insider's Name
Number Street
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 

 
 

Debtor 1 William Mullen Case number (if known),

First Name Middle Name Last Name

 

Ez Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

NT
WW Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
‘Collection See Attach t2
: : ee Attachmen .
Case title Midland Funding LLC v. Sout Name CO Pending
(I on appeal
William Mullen Jr. 231 Boot Road
Number Street XW conctuded
Case number See Attachment 3 Downingtown PA 19335
City State ZIP Cade
Case title Court Name C) Pending
CQ) on appeal
Number Street 0) conctuded
Case number
City State ZIP Code

 

 

 

40. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

CQ) No. Go to line 11.
Yes. Fill in the information below.

Describe the property Date Value of the property

 

Lien on Residence
Penna. Dept. of Revenue | 8/21/19 $4,102.87

Creditors Name

 

Number Street Explain what happened

QQ Property was repossessed.
CJ Property was foreclosed.

 

{) Property was garnished.

 

City State ZIP Code x Property was attached, seized, or levied.

 

Describe the property Date Value of the property

 

See above.
Creditors Name

 

 

Number Street :
Explain what happened

Property was repossessed.

 

Property was foreclosed.
Property was garnished.

 

City State ZIP Code

Oocog

Property was attached, seized, or levied.

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
 

Debtor 1 William Mullen Case number (it known),

 

 

First Name Middle Name Last Name

41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

No
L) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
|
City State ZIP Code Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
UO Yes

 

| List Certain Gifts and Contributions

 

i

_ 43.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
Q Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person oe . oS the gifts
$
Person to Whom You Gave the Gift
$

 

 

City State ZIP Code

Person's relationship to you

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 
 

Debtor 1 William Mullen Case number (i known)
First Name Middle Name Last Name

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

No
CJ Yes. Fill in the details for each gift or contribution.

 

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
$
Charity’s Name
$
i
|
City State ZIP Code : |

 

 

Eo List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

No
UO) Yes. Fill in the details.

Describe the property you lost and how Describe any insurance coverage for the loss Date of yourloss. . Value of property

the loss occurred . oe ce lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

CL] No
& Yes. Fill in the details.

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
Debtorce, Inc, transfer was made
Person Who Was Paid ‘ orn —
“ones Credit Counseling
378 Summit Ave.
Number Street 10/09/19 _ $14.95
$

|

|

i

Jersey City NJ 07306
City State ZIP Code

 

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

 
 

Debtor 1 William Mullen Case number (it known),

17.

18.

 

First Name Middle Name Last Name

 

Description and value of any property transferred Date payment or Amount of
transfer was made | - payment

 

Wetzel Gagliardi Fetter & LavinLLC Counsel Fee and Retainer
Person Who Was Paid

101 E. Evans St. - Ste. A

Number Street

06/18/19 $206.00

 

09/20/19 $2,500.00

 

West Chester PA 19380
City State ZIP Code

 

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

No
LI Yes. Fill in the details.

Description and value of any property transferred Date payment or Amount of payment
_ transfer was made

 

 

Person Who Was Paid

 

Number Street

 

|
gs
| |

|

|

 

i
|
|

City State ZIP Code

 

Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).

Do not include gifts and transfers that you have already listed on this statement.

No

CQ Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

 

Person’s relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

 

 

 

City State ZIP Code . . |

 

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
 

Debtor 1 William Mullen Case number (it known)

First Name Middle Name Last Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

No
CQ Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

 

 

Name of trust

 

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

m No
UO] Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial Institution .
XXXX— Cl] Checking $
Q) Savings

Number Street
Qa Money market

 

Q Brokerage

 

 

 

City State ZIP Code OU] other
XXXX=_ CQ checking _ $
Name of Financial institution
Q) Savings
Number Street U) Money market

oO Brokerage
CI other

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other vaiuables?
@ No
UO) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
No
Name of Financial institution Name | | QO Yes
|
| |
|
Number Street Number Street |
City State ZIP Code |
L. J

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
 

Debtor 1 William Mullen Case number (if known),

First Name Middle Name Last Name

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
(1 Yes. Fill in the details.

 

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
C) No
Name of Storage Facility Name
Number Street Number Street

 

City State ZIP Code

 

City State ZIP Code

ow Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

No
Q Yes. Fill in the details.
Where is the property? Describe the property Value

 

 

Owners Name | $

 

Numb Street

 

Number Street

 

 

 

 

 

City State ZIP Code :
City State ZIP Code i

 

\ Give Details About Environmental Information

 

 

For the purpose of Part 10, the following definitions apply:

8 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize
it or used to own, operate, or utilize it, including disposal sites.

u Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Ml No
(C] Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
os |
|
|
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
 

Debtor 4 William Mullen

 

First Name Middle Name

HI No
Cl Yes. Fill in the details.

Last Name

25. Have you notified any governmental unit of any release of hazardous material?

Governmental unit

Case number (if known)

Environmental law, if you know it

Date of notice

 

 

Name of site

Governmental unit

 

 

 

Number Street

Number Street

 

 

City State ZIP Code

wd No
O] Yes. Fill in the details.

Case title.

 

 

Case number

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Court or agency Nature of the case Status of the
case

Court Name QO Pending
Q On appeal

Number Street | Q Concluded

City State ZIP Code

 

Cla partner in a partnership

Bill Mullen Electric LLC

 

Business Name

409 Mercer Dr.

 

Number Street

 

 

 

 

 

 

 

Downingtown PA 19335

City State ZIP Code
Business Name

Number Street

City State ZIP Code

Official Form 107

er Give Details About Your Business or Connections to Any Business

CJ An officer, director, or managing executive of a corporation

{J An owner of at least 5% of the voting or equity securities of a corporation

Cl) No. None of the above applies. Go to Part 12.
@ Yes. Check all that apply above and fill in the details below for each business.

Describe the nature of the business

 

Electrician

 

Name of accountant or bookkeeper

 

Donald Tonge

 

Describe the nature of the business

 

 

Name of accountant or bookkeeper

 

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
C) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
A member of a limited liability company (LLC) or limited liability partnership (LLP)

Employer Identification number

_ Do not include Social Security number or ITIN.

Dates business existed

From10/31/2012 To

Employer Identification number
Do not include Social Security number or ITIN.

EIN: ~

Dates business existed

From To

page 11

 
Debtor 4 William Mullen Case number (irknown)
First Name Middle Nama Last Nama

Describe the nature of the business Employer Identification number

 

Business Name

 

 

 

City State ZIP Code

28, Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

No
CJ Yes. Fill in the details below.

Date issued

 

Name MM/DDIYYYY

 

Number Street

 

 

City State ZIP Code

igri Sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $260,000, or Imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1344, 1519, and 3571.

M—_ » Vuh Lon

 

Signature of Debtor 1 Signature ‘of Debtor 2

Date 10/21/2019 Date 10/21/2019
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
) No
O Yes

Did you pay or agree to pay someone who Is not an attorney to help you fill out bankruptcy forms?
No

L] Yes. Name of person . Attach the Bankruptcy Petitian Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

Official Form 107 Staternent of Financial Affairs for Individuals Filing for Bankruptcy page 12

Do not include Social Security number or ITIN.

BUN 2) 2st pees
Number Street Name of accountant or bookkeeper Dates business existed
|
From ___,s«*‘T9

 
 

Attachment
Debtor: William Mullen Case No:

Attachment 1

Additional Payments Benefiting : August 13, 2019; July 8, 2019
Attachment 2

Magisterial District No. MDJ-15-4-02 (Chester Co.)
Attachment 3

MJ-15402-CV-0000157-2019
 

Fill in this information to identify your case:

Debtor 1 William Mullen
First Name Middte Name Last Name

Debtor 2 Rachel M Mullen
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Eastern District Of Pennsylvania

Case number (J Check if this is an
(If known) amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 ss t2as

 

If you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

m™ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

a List Your Creditors Who Hold Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors U) Surrender the property. CO) No

name: CF Bank
— : (J Retain the property and redeem it. Yes

Description of (-] Retain the property and enter into a

 

 

Serine debt Residence - Value: $505,000.00 less Reaffirmation Agreement.
$50,500.00 Costs of Sale less $426,245.00 Retain the property and [explain]: Debtor
Mortgage Liens; less Tax Lien $4,102.87, will maintain payments.
See Attachment 1
Creditor’s
vce. Arvest Central Mortgage Co. () Surrender the property. CI No
LI Retain the property and redeem it. Yes

‘otion of
reper ° C) Retain the property and enter into a

: . Reaffirmation Agreement.
securing debt:Residence - Value: $505,000.00 less g

$50,500.00 Costs of Sale less $426,245.00 Retain the property and [explain]: Debtor _
See Attachment 2 , will maintain payments.

 

Creditor’s Xx]
SoS ally Financial (} Surrender the property. XK) No

CJ Retain the property and redeem it. QO ves
orepetty of Q) Retain the property and enter into a
securing debt: 2949 Chev. Suburban with 8000 miles. Reaffirmation Agreement.
Retain the property and [explain]: Debtor
will maintain payments.

 

 

Creditors rm

name. Westlake Service Inc. (J Surrender the property. KX] No
— C] Retain the property and redeem it. OC yes

reper of L) Retain the property and enter into a

securing debt: 2014 Chev. Silverado with 110000 miles. Reaffirmation Agreement.

Retain the property and [explain}; Debtor
will maintain payments.

 

 

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7See Attachment 3 page 1
Your name William Mullen Case number (Jf known)
First Namo Middle Name Last Name

aa List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired Jeases are leases that are still in effect; the lease period has not yet
ended, You may assume an unexpired personal property lease if the trustee does not assume It. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: UL No
UI Yes

Description of leased

property:
| Lessor’s name: OC No
O Yes

Description of leased

property:

Lessor's name: ONo
| Description of leased QC] Yes
| property:
| Lessors name: OI No
| Ci Yes

Description of leased

property:

Lessor's name: OC) No
| OU) ves

Description of leased

property:

Lessors name: OI No
QO) Yes

Description of leased

property:
| Lessor's name: LJ No
|

LI ves

| Description of leased
property:

Cra Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

wVH- «

 

 

Signature of Debtor 1 Signature of Debtor 2
Date _/? Zt Z1§ Date , LO, 7
Mf DD / YYYY MM/ DDBJ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
 

Attachment
Debtor: William Mullen Case No:

Attachment 1

less $1000 HOA fees, less $23,152.13 (d)(1) = Zero Non-exempt equity
Attachment 2

Mortgage Liens; less Tax Lien $4,102.87, less $1000 HOA fees, less $23,152.13 (d)(1) = Zero Non-exempt equity
Attachment 3: Additional Secured Claims

Creditor's name: Key Bank

Description of property securing debt: 2012 Ford Transit with 100000 miles,

Property will be: Retained and Debtor will maintain payments.

Creditor's name: Applecross Country Club Master

Description of property securing debt: Residence - Value: $505,000.00 less $50,500.00 Costs of Sale less $426,245.00 Mortgage Liens; less Tax
Lien $4,102.87, less $1000 HOA fees, less $23,152.13 (d)(1} = Zero Non-exempt equity

Property will be: Retained and Debtor will maintain payments.

Property is claimed as exempt.

Creditor's name: Penna. Dept of Revenue/Bankruptcy
Description of property securing debt: Residence ~- Value: $505,000.00 less $50,500.00 Costs of Sale less $426,245.00 Mortgage Liens; less Tax
Lien $4,102.87, less $24,152.13 (d)(1) = Zero Non-exempt equity
 

B2030 (Form 2030) (12/15)

United States Bankruptcy Court

EASTERN DISTRICT OF PENNSYLVANIA

In re William Mullen and Rachel M Mullen
Case No.
Debtor | Chapter 7
DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
named debtor(s) and that compensation paid to me within one year before the filing of the petition in

bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
contemplation of or in connection with the bankruptcy case is as follows:

For legal services, I have agreed to accept... 60... cee cee eee tee eee $2,706.00
Prior to the filing of this statement I have received. 6.6.6... 6 cece eee eee ee $2,706.00
Balance Due... 6... ec ee ee eee tee ene e ees $0.00

2. The source of the compensation paid to me was:

Debtor = Other (specify)
3. The source of compensation to be paid to me is:
Debtor L] Other (specify)
4, I have not agreed to share the above-disclosed compensation with any other person unless they are

members and associates of my law firm.

LI I have agreed to share the above-disclosed compensation with a other person or persons who are not
members or associates of my law firm. A copy of the agreement, together with a list of the names of the
people sharing in the compensation, is attached.

5. Inreturn for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
case, including:

a. Analysis of the debtor’ s financial situation, and rendering advice to the debtor in determining whether to
file a petition in bankruptcy;

b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
hearings thereof;
 

B2030 (Form 2030) (12/15)

 

&.

[Other provisions as needed]

Debtor's fee agreement with the undersigned is fully incorporated herein.

By agreement with the debtor(s), the above-disclosed fee does not include the following services:

The above-referenced fee does not include representation in any adversary action, conversion to
another chapter under the Code, motions to void liens, representation in a rule 2004 examination, or
services rendered in connection with this matter being converted to an asset proceeding. If any of these

events occur, the undersigned's services will be billed on an hourly basis under the terms of the fee
agreement entered into by the debtors and the undersigned.

 

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
me for representation of the debtor(s) in this bankruptcy proceeding.

1120] 04

4 eo
Date

Signature of Attorney

Wetzel Gagliardi Fetter & Lavin LLC
Name of law firm

 

 

 
In re:

UNITED STATES BANKRUPTCY COURT
Eastern District of Pennsylvania

William Mullen and Rachel M Mullen Case No.

ore Chapter ZO

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s), or debtor's attorney if applicable, do hereby certify under penalty of perjury that the
attached Master Mailing List of creditors is complete, correct and consistent with the debtor's schedules pursuant to
Local Bankruptcy Rules and I/we assume all responsibility for errors and omissions.

Dated: le : Zl [ Zot Signed: Tk: if Apex
Dated: / Df L /; - ¢ Signed: Lae aa La Lp a

John A. Gagliardi

Attorney for Debtor(s)

Bar no.: 88230

101 E, Evans St., Ste. A

West Chester, Pennsylvania 19380
Telephone No: (484) 887-0779

Fax No: (484) 887-8763

E-mail address:
jgagliardi@wgflaw.com
 

AAGI, Inc.
PO Box 1910
Arlington Heights, IL 60006-1910

AES/Education Funding CA
PO Box 2461
Harrisburg, PA 17105

AES/Firsttrust Savings Bank
PO Box 61047
Harrisburg, PA 17106

Alltran Financial, LP
5800 North Course Drive
Houston, TX 77072

Ally Financial
PO Box 380901
Bloomington,MN 55438

AmeriFinancial Solutions, LLC
PO Box 65018
Baltimore,MD 21264-5018

Applecross Country Club Master
400 Campus Drive, Suite 101
Collegeville, PA 19426

Arcadia Recovery Bureau, LLC
PO Box 6768
Wyomissing, PA 19610

ARS National Services Inc.
PO Box 1608
Southgate,MI 48195-0608
 

Arvest Central Mortgage Co.
801 John Barrow Road - Ste. 1
Little Rock,AR 77205

Atlantic Credit & Finance Inc.
PO Box 13386
Roanoke, VA 24033

Benjamin McKee DDS
112 N. Aberdeen Ave.
Wayne, PA 19087

Brandywine Hospital
PO Box 13521
Reading, PA 19612-3521

Capital One
PO Box 71083
Charlotte,NC 28272-1083

Central Portfolio Control, Inc.
10249 Yellow Circle Dr

Ste 200

Minnetonka,MN 55343

Chase Bank USA, NA
PO Box 15298
Wilmington, DE 19850-5298

Children's Hospital of Phila.
3401 Civic Center Blvd
Philadelphia, PA 19104

Citi Cards
PO Box 6286
Sioux Falls,SD 57117
 

Client Services Inc.
3451 Harry S$ Truman Blivd
St. Charles,MO 63301-4047

Credit Corp Solutions, Inc.
180 EBlection Road, Suite 200
Draper, UT 84020

Dept of Ed/Navient
PO Box 9655
Wikes-Barre, PA 18773-9655

EMI Health
5101 S Commerce Drive
Murray, UT 84107

Encore Receivable Management, Inc.
400 N Rogers Road

PO Box 3330

Olathe, KS 66063-3330

Global Credit Collection Corp.
5440 N Cumberland Ave

Ste 300

Chicago,IL 60656

GM Financial Leasing
PO Box 78143
Phoenix,AZ 85062

Home Depot Credit Services
PO Box 790328
St. Louis,MO 63179

Independence Blue Cross
PO Box 8240
Philadelphia, PA 19101-8240
 

IRS

Centralized Insolvency Operation
PO Box 7346

Philadelphia, PA 19101-7346

Joanne Nerney
1924 Revolutionary Court
Phoenixville, PA 19460

JPMCB - Card Services
301 North Walnut St, Floor 9
Wilmington, DE 19801-3935

Key Bank

4910 Tiedeman Rd.

Client Svcs. OH-01-05-0562
Brooklyn,OH 44144

Keystone Collections Group
780 Miles Road
West Chester, PA 19380

Kohl's
PO Box 3043
Milwaukee,WI 53201-3043

Lending Club Corporation
595 Market Street

Suite 400

San Francisco,CA 94105

Midland Credit Management
350 Camino De La Reina
Suite 100

San Diego,CA 92108

Midland Credit Management
350 Camino De La Reina
Ste 100

San Diego,CA 92108
 

Midland Credit Management, Inc.
2365 Northside Drive, Ste 300
San Diego,CA 92108

Midland Credit Management, Inc.
2365 Northside Drive
San Diego,CA 92108

Midland Funding LLC
PO Box 2121
Warren,MI 48090

Nationwide Credit, Inc.
PO Box 14581
Des Moines, ITA 50306-3581

Patenaude & Felix, APC
4545 Murphy Canyon Rd, 3rd Floor
San Diego,CA 92123

Penna. Dept of Revenue/Bankruptcy
Department 280946
Harrisburg, PA 17128-0946

Portfolio Recovery Associates, LLC
PO Box 12914
Norfolk,VA 23541

Quest Diagnostics
PO Box 740775
Cincinnati,OH 45274-0775

R. Bruce McNew
921 Wawaset Road
Kennett Square, PA 19348
 

Ratchford Law Group, P.C.
54 Glenmaura National Blvd, Ste 104
Moosic, PA 18507

SYNCB/Toys R Us
PO Box 965001
Orlando, FL 32896

Synchrony Bank
PO Box 965064
Orlando, FL 32896-5064

Synchrony Bank/Score Rewards
PO Box 965004
Orlando, FL 32896-5004

TCF Bank
1045 Xenium Lane N.
Plymouth,MN 55441

THD/CBNA
One Court Square
Long Island City,NY 11120

Tri-County Hospitalists, LLC
PO Box 37803
Baltimore,MD 21297-7803

Westlake Service Inc.
4751 Wilshire Blvd. - Ste. 100
Los Angeles,CA 90010
